Case: 20-30655     Document: 00516082656         Page: 1     Date Filed: 11/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     November 5, 2021
                                  No. 20-30655                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   Adrian C. Branham,

                                                           Petitioner—Appellant,

                                       versus

   C. McConnell, Warden,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 1:20-CV-393


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Adrian C. Branham, federal inmate # 12756-021 was convicted of one
   count of conspiracy to commit Hobbs Act robbery, in violation of 18 U.S.C.
   § 1951, three counts of substantive Hobbs Act robbery in violation of 18
   U.S.C. § 1951 and 18 U.S.C. § 2, and three counts of brandishing a firearm


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30655      Document: 00516082656          Page: 2   Date Filed: 11/05/2021




                                    No. 20-30655


   during a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii) and 18
   U.S.C. § 2 following a jury trial. He was sentenced to 1,644 months of
   imprisonment.
          Branham argues that he was convicted of conspiracy to commit the
   predicate Hobbs Act robbery offenses for the purpose of the § 924(c) counts,
   which is a nonexistent offense in light of United States v. Davis, 139 S. Ct.
   2319, 2336 (2019), and he is therefore entitled to relief under the savings
   clause of § 2255(e). Generally, challenges to a sentence’s execution are made
   under § 2241, and challenges seeking to vacate a conviction or sentence are
   made under § 2255. See Tolliver v. Dobre, 211 F.3d 875, 877 (5th Cir. 2000).
   Pursuant to the savings clause of § 2255(e), however, a petitioner may
   proceed under § 2241 if § 2255 is “inadequate or ineffective to test the
   legality of his detention.” 28 U.S.C. § 2255(e); see Jeffers v. Chandler, 253
   F.3d 827, 830 (5th Cir. 2001).
          The savings clause is satisfied when a prisoner’s claim “is based on a
   retroactively applicable Supreme Court decision which establishes . . .
   petitioner may have been convicted of a nonexistent offense and . . . was
   foreclosed by circuit law at the time when the claim should have been raised
   in the petitioner’s trial, appeal, or first § 2255 motion.” Reyes-Resquena v.
   United States, 243 F.3d 893, 904 (5th Cir. 2001). Branham cannot satisfy this
   standard.
          The predicates for Branham’s § 924(c) convictions are substantive
   Hobbs Act robberies, which are crimes of violence under § 924(c)(3)(A)
   (elements clause). See United States v. Bowens, 907 F.3d 347, 353-54 (5th Cir.
   2018), cert denied 139 S. Ct. 1299; In re Saint Fleur, 824 F.3d 1337, 1340-41
   (11th Cir. 2016). Branham’s conspiracy conviction was not the basis of his
   § 924(c) convictions; accordingly, whether it is a crime of violence under
   Davis is irrelevant. As a result, Branham failed to carry his burden to




                                         2
Case: 20-30655      Document: 00516082656           Page: 3   Date Filed: 11/05/2021




                                     No. 20-30655


   demonstrate the inadequacy of the § 2255 remedy, and the district court did
   not err in concluding it lacked jurisdiction.
          The judgment of the district court is AFFIRMED. Branham’s
   motion for judicial notice is GRANTED.




                                          3